Citation Nr: 0913828	
Decision Date: 04/14/09    Archive Date: 04/21/09

DOCKET NO.  07-07 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel




REMAND

The Veteran had active military service from January 1987 to 
January 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee. 

In a December 2005 statement the Veteran reported that he was 
assigned to fire base 4P3 in South Korea when he witnessed a 
soldier who had been attacked, brutally beaten, and mutilated 
by an unknown attacker.  He also reported that he had fired 
an artillery salvo into the Demilitarized Zone on the command 
of the fire direction center, which should not have been 
fired, and which had not been properly cancelled by the fire 
direction center supervisor.  He stated that he was later 
shown pictures of the impact area, and that a fellow soldier 
had attempted suicide.

VA medical records dating from August 2000 to March 2006 show 
that the Veteran has been diagnosed with PTSD.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with §4.125(a) of this 
chapter; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).   

A review of the record indicates that the RO contacted the 
National Personnel Records Center (NPRC) and requested the 
Veteran's service personnel records.  The response was 
negative.  The RO also contacted the U.S. Army and Joint 
Services Records Research Center (JSRRC) in an attempt to 
corroborate his stressor.  The reply was that the Veteran's 
alleged stressor regarding the releasing of a bomb in a 
demilitarized zone could not be substantiated by personnel 
records.  

However, there is no record of any attempted verification of 
the attack and mutilation of a soldier by an unknown attacker 
reported by the Veteran.  The RO should again contact the 
Veteran and request that he provide information specific 
enough to allow VA to corroborate his alleged in-service 
stressor.  In particular, the Veteran should furnish to VA 
the approximate month and year, within a two month period, as 
well as location of the alleged stressor.  The Veteran should 
also be informed that it is to his benefit to provide as 
specific dates as possible.  The Veteran should be informed 
that he can submit alternate forms of evidence to support his 
claim, such as buddy statements from someone who witnessed 
the incident.  Absent specific information that could be used 
to corroborate the Veteran's alleged stressor, the Veteran 
should be informed that VA is not obligated to continue its 
search for such information.

The Board also notes that the Veteran receives health care 
through VA.  VA is required to make reasonable efforts to 
help a claimant obtain records relevant to his claim, whether 
or not the records are in Federal custody. 38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2008).  In Bell v. 
Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has 
constructive notice of VA generated documents that could 
reasonably be expected to be part of the record, and that 
such documents are thus constructively part of the record 
before the Secretary and the Board, even where they are not 
actually before the adjudicating body.  Accordingly, the RO 
should request VA medical records pertaining to the Veteran 
that are dated from March 20, 2006 to the present.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following action: 

1.  The RO/AMC shall notify the Veteran 
and request that he provide information 
specific enough to allow VA to 
corroborate his alleged in-service 
stressor with regard to the attack and 
mutilation of a soldier by an unknown 
attacker.  In particular, the Veteran 
should be requested to furnish the 
approximate month and year, within a 
two month period, as well as location 
of the alleged stressor.  The Veteran 
should also be informed that it is to 
his benefit to provide as specific 
dates as possible.  The Veteran should 
also be advised that he can submit 
alternate forms of evidence to prove 
the occurrence of his stressors, such 
as a buddy statement from someone who 
witnessed the incident(s) that he 
claims to have seen or who was told 
about it at the time.  

2.  The RO/AMC shall request medical 
records from the Memphis VA Medical 
Center dating from March 20, 2006 to 
the present.  If no such treatment 
records exist, the claims file should 
be documented accordingly.

3.   The RO/AMC shall contact the 
JSRRC, and/or any other appropriate 
agency for stressor verification (if 
sufficient information is provided by 
the Veteran).  

4.  If a stressor is corroborated, the 
RO/AMC shall schedule the Veteran for 
an examination with regard to his claim 
for service connection for PTSD.  The 
RO should inform the examiner that only 
verified stressor(s) may be used as a 
basis for a diagnosis of PTSD.  If a 
diagnosis of PTSD is deemed 
appropriate, the psychiatrist should 
specify whether there is a link between 
current PTSD symptoms and a verified 
in-service stressor.  A complete 
rationale for this opinion must be 
provided.  If any other psychiatric 
condition is diagnosed, the examination 
should opine as to whether it is at 
least as likely as not (a probability 
of 50 percent or greater) that a 
current psychiatric disability, other 
than PTSD, is related to service.  A 
complete rationale for this opinion 
must be provided.  The claims file must 
be made available to, and reviewed by, 
the examiner, and the examination 
report must reflect that the claims 
file was reviewed.  All indicated tests 
must be performed, and all findings 
reported in detail.  

5.  The RO/AMC will then review the 
Veteran's claims file and ensure that 
the foregoing development actions have 
been conducted and completed in full, 
and that no other notification or 
development action, in addition to 
those directed above, is required.  If 
further action is required, it should 
be undertaken prior to further claim 
adjudication.  Specific attention is 
directed to the requested examination 
report.  The RO/AMC shall ensure that 
the medical report is complete and in 
full compliance with the above 
directives.  If the report is deficient 
in any manner or fails to provide the 
specific opinion requested, it must be 
returned to the examiner for 
correction.

6.  The RO/AMC will then readjudicate 
the Veteran's claim, to include 
consideration of any additional 
evidence obtained as a result of this 
Remand. If the benefit sought on appeal 
remains denied, the Veteran should be 
provided with a Supplemental Statement 
of the Case.

The Veteran need take no action until he is so informed. He 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the RO. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this remand 
are to obtain additional information and comply with all due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claims as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




